UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 08, 2009 Hampden Bancorp, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33144 20-571454 (State or other (Commission (IRS Employer jurisdiction of incorporation) File Number) Identification No.) 19 Harrison Avenue, Springfield, Massachusetts 01102 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (413) 736-1812 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. (a) On September 8, 2009, the Board of Directors of Hampden Bancorp, Inc. (the “Board”) adopted by resolution an amendment to Article II, Section 1 of Hampden Bancorp, Inc.’s Amended and Restated Bylaws (the “Bylaws”) to remove language which exempted existing directors who were also directors prior to February 12, 1997 from the prohibition of qualifying to be elected as a director upon reaching the age of 75. A copy of the text of the amendment to the Bylaws, adopted by the Board on September 8, 2009, is attached hereto as Exhibit 3.1 and is incorporated herein by reference. (b) Not applicable. 2 Item 9.01. Financial Statements and Exhibits. (d) The following exhibits are filed with this report: Exhibit Number Description Text of Amendment to Amended and Restated Bylaws of Hampden Bancorp, Inc. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hampden Bancorp, Inc. (Registrant) Date: September 14, 2009 By: /s/ Thomas R. Burton Thomas R. Burton President and Chief Executive Officer 4 EXHIBIT INDEX Exhibit Number Description Text of Amendment to Amended and Restated Bylaws of Hampden Bancorp, Inc. 5
